Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaun et al. (US 20160320003 A1) in view of Zha (CN 109768181 A).


    PNG
    media_image1.png
    562
    514
    media_image1.png
    Greyscale

Regarding claim 1, Yaun and Zha both teach a light emitting diode (LED) white light device (Yuan -12), comprising a white light source and a purified film (Yuan -34), disposed on the white light source (Yaun et al. Fig. 8; Zha Abstract); 
a first rhodamine dye (Yuan -16/18) distributed evenly in the purified film 34 and configured to transfer cyan [blue] light into green light (Yuan ¶9, 17, 32 … and  Zha Abstract), and a second rhodamine dye (Yuan -16/18)  distributed evenly in the purified film and configured to transfer orange light into red light (Yuan – Abstract ¶4, 7-10 ; and  Zha Abstract).

It is noted Yuan does not specifically state the color “cyan” as recited in the claims.  From the disclosed wavelengths in the cited paragraphs it is obvious that the same wavelengths are being converted by the disclosed two different rhodamine dye 16 and 18 disclosed in paragraph 8.
 While Yuan teaches Rhodamine dye may be used for the conversion elements 16 and 18, Rhodamine dye is merely listed with several other known options.  It would be obvious however to select the disclosed Rhodamine Dye as it was a commercially available generic product known to be used at the time of the invention for the claimed purpose.  See Zha et al. which teaches the same conversion layer as disclosed by Yuan however explicitly specifying the two rhodamine dye for converting the identical wavelengths.
 Zha teaches the same general structure of a purified film comprising a first and second d Rhodamine dye for converting wavelengths of light in the cyan spectrum to green and orange spectrum to red .  See Zha figure 3 which demonstrates a conversion plot of the claimed subject matter. Section A of the plot converts wavelengths in the circled range to the green spectrum and Section B converts the orange wavelengths 

    PNG
    media_image2.png
    350
    558
    media_image2.png
    Greyscale


As demonstrated and taught in both Yuan and Zha, combinations of rhodamine dyes are known and used to convert distinct wavelengths from white emitting LED device to fine tune the light spectrum.  It is further taught in Yuan the converting elements and specific wavelength conversions are optimizable parameters selected for desire, need and/or suitability.  One of ordinary skill in the art may select the known materials to adjust the CRI of white light emitting LED to achieve known expected results.  
At the time of the invention it would be obvious to one of ordinary skill in the art to mix and match rhodamine dye in a conversion layer to convert desired wavelengths of light in order to adjust the CRI output of the LED.  One of ordinary skill would be expected to convert cyan to green and orange to red, as this was a known and used combination at the time of the invention.

Regarding claim 2, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein the first rhodamine dye comprises a rhodamine 6G derivative having a chemical structure with a chemical structural formula (1) as follows:wherein X is selected from one of F, CI, Br, CN, C1O4, CF3SO3, CF2HSO3-, and CFH2SO3-; wherein R1-R4 are independently selected from one of -F, -Cl, -Br, -1, -CN, a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group; wherein R5-R6 are selected from one of a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group; wherein R7-R10 are independently selected from one of -F, -Cl, -Br, -1, -CN, a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group; and wherein R11 is selected from one of -F, -Cl, -Br, -1, -CN, a structure having a non-conjugate group, a structure having a conjugate structure connected through an alkoxy group or an ester group, and a chemical structure with a chemical structural formula (2) as follows;R18 are selected from one of a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group (Zha – see entire document).

Regarding claim 3, Yaun and Zha teach a LED white light device as claimed in claim 2, wherein in the chemical structure with a chemical structural formula (1) the conjugate structure comprises a chemical structure with a chemical structural formula (3) as follows: wherein R12 is selected from one of an oxygen-containing connecting group; and wherein R13-R17 are independently selected from one of a non-conjugate (Zha – see entire document describing the same rhodamine dye).

Regarding claim 4, Yaun and Zha teach a LED white light device as claimed in claim 2, wherein in the chemical structure with a chemical structural formula (1) the conjugate structure is independently selected from one of a five-membered heterocyclic compound, a six-membered heterocyclic compound, and a benzoheterocyclic compound, wherein the five-membered heterocyclic compound is furan, thiophene, pyrrole, thiazole, or imidazole, and the six-membered heterocyclic compound is pyridine, pyrazine, pyrimidine, pyridazine, indole, quinoline, pteridine, or acridine. (Zha – see entire document describing the same rhodamine dye).

Regarding claim 5, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein the second rhodamine dye comprises a rhodamine 101 derivative as shown in a chemical structure with a chemical structural formula (4) as follows: wherein X is selected from one of F, CI, Br, CN, C1O4, CF3SO3, CF2HSO3-, and CFH2SO3-; wherein R19-R22 are independently selected from one of -F, -Cl, -Br, -1, -CN, -NH2, -COOH, -OH, -SH, -COCl, -COBr, -CN, -NO2, -NH2, a benzene or phenol ring, a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group; and wherein R23 are selected from one of a non-conjugate structure, and a chemical structure with a chemical structural formula (5) as follows: wherein R30 are selected from one of a non-conjugate structure and a conjugate structure connected (Zha – see entire document describing the same rhodamine dye).

Regarding claim 6, Yaun and Zha teach a LED white light device as claimed in claim 5, wherein in the chemical structure with a chemical structural formula (4) the conjugate structure comprises a chemical structure with a chemical structural formula (6) as follows:wherein R24 is selected from one of an oxygen-containing connecting group; and wherein R25-R29 are independently selected from one of a non-conjugate structure, and a conjugate structure connected through an alkoxy group or an ester group (Zha – see entire document describing the same rhodamine dye).

Regarding claim 7, Yaun and Zha teach a LED white light device as claimed in claim 5, wherein in the chemical structure with a chemical structural formula (4) the conjugate structure is independently selected from one of a five-membered heterocyclic compound, a six-membered heterocyclic compound, and a benzoheterocyclic compound; wherein the five-membered heterocyclic compound is furan, thiophene, pyrrole, thiazole, or imidazole, and the six-membered heterocyclic compound is pyridine, pyrazine, pyrimidine, pyridazine, indole, quinoline, pteridine, or acridine (Zha – see entire document describing the same rhodamine dye).

Regarding claim 8, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein material of the purified film is transparent resin or pressure sensitive (Yuan ¶49).

Regarding claim 9, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein the white light source comprises a blue light chip and yellow phosphor covering the blue light chip (Yuan ¶3-7, 

Regarding claim 10, Yaun and Zha teach a LED white light device as claimed in claim 1, Yuan and Zha are silent upon wherein a thickness of the purified film is 1-100um. The thickness as claimed however is not understood to provide any unexpected result or benefit.   It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 11, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein a range of a wavelength of the cyan light transferred by the first rhodamine dye is 480nm-510nm (See regarding claim 1. )

Regarding claim 12, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein a range of a wavelength of the orange light transferred by the second rhodamine dye is 570nm-610nm (See regarding claim 1. )

Regarding claim 13, Yaun and Zha teach a LED white light device as claimed in claim 1, wherein a mass percentage of the first rhodamine dye in the purified film is 1%-5% (See regarding claim 1. )

Regarding claim 14, Yaun and Zha teach a LED white light device as claimed in claim 1, however are silent upon wherein a mass percentage of the second rhodamine dye in the purified film is 1%-5%.  The thickness as claimed however is not understood 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 15, Yaun and Zha teach a backlight module, comprising the LED white light device as claimed in claim 1 (See regarding claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/3/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822